DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Calayir et al (US 2020/0090608 A1).
As to claim 1: Calayir discloses a scan-type display apparatus (Figs. 1-9, “a scan-type display apparatus 110”; Abstract; ¶0032) comprising: 
a light emitting module serving as a backlight module, to receive an input voltage, and including a 5light emitting diode (LED) array (Figs. 1-9, “a light emitting module 312” serving as “a backlight module 202”, to receive an input voltage, and including “a 5light emitting diode 312”; ¶0038-0042); said LED array having a common cathode configuration, and including a plurality of scan lines, a plurality of data lines, and a plurality of LEDs arranged in a matrix with a plurality of rows and a plurality of columns (Figs. 1-9, said LED array having a common cathode configuration, and including “a plurality of scan lines 471”, “a plurality of data lines 473”, and “a plurality of LEDs 312” arranged in a matrix with a plurality of rows and a plurality of columns; ¶0042-0050); with respect to each 10of said rows, cathodes of said LEDs in said row being coupled to a respective one of said scan lines; (Figs. 1-9, with respect to each 10of said rows, cathodes of said LEDs in said row being coupled to a respective one of said scan lines; ¶0042-0050); with respect to each of said columns, anodes of said LEDs in said column being coupled to a respective one of said data lines (Figs. 1-9, with respect to each of said columns, anodes of said LEDs in said column being coupled to a respective one of said data lines; ¶0042-0050);
15a display module cooperating with said light emitting module to constitute a display (Fig. 1, “a display module 204” cooperating with said light emitting module to constitute a display; ¶0038); and 
a driver device (Fig. 3, “a driver device 300”; ¶0041) including 
a control module generating a synchronization control signal (Fig. 3, “a control module 301” generating a synchronization control signal; ¶0042-0048),
a driver module coupled to said light emitting module, generating a plurality of switching signals and an image refresh signal, and the switching signals to said light emitting module, the switching signals being generated in such a way that said light emitting18 module provides the input voltage to said scan lines sequentially without overlapping in time so as to drive said LEDs to emit light in a line scan manner, the image refresh signal being related to one of the switching 5signals that corresponds to a last line of the line scan in each line scan cycle, and being further related to refreshing of images on said display (Figs. 1-19, “a driver module 302” coupled to said light emitting module 312, generating a plurality of switching signals and an image refresh signal, and the switching signals to said light emitting module, the switching signals being generated in such a way that said light emitting18 module provides the input voltage to said scan lines sequentially without overlapping in time so as to drive said LEDs to emit light in a line scan manner, the image refresh signal being related to one of the switching 5signals that corresponds to a last line of the line scan in each line scan cycle, and being further related to refreshing of images on said display; Abstract, ¶0008, 0038-0065, claim 3).
As to claim 2: Calayir discloses 10said control module further generates an image stream; said driver module is further coupled to said display module, and is to further receive the image stream from said control module; and 15said driver module further generates a drive output based on the image stream and the image refresh signal and outputs the drive output to said display module, such that said display shows images represented by the image stream and that the refreshing of images on said 20display is synchronous to the line scan (Figs. 1-19, ¶0036-0065, claim 3).  
As to claim 3: Calayir discloses said light emitting module further includes: a switch unit coupled to said driver module and said 25scan lines, to receive the input voltage, to further receive the switching signals from said driver module, and switching based on the switching signals to output19 the input voltage to said scan lines sequentially without overlapping in time (Figs. 3, 13, light emitting module further includes: “a switch unit 308” coupled to said driver module and said 25scan lines, to receive the input voltage, to further receive the switching signals from said driver module, and switching based on the switching signals to output19 the input voltage to said scan lines sequentially without overlapping in time, wherein the row driver represents a switching unit; ¶0006-0008, 0036-0056, claim 1).  
As to claim 6: Claim 6 is a driving method of claim 1. The prior art Calayir discloses a driving method to be implemented by a driver module and adapted to drive a display that includes a light emitting module, the light emitting module serving as a backlight module, receiving an input voltage, and 15including a light emitting diode (LED) array that has a common cathode configuration and that includes a plurality of scan lines (Figs. 1-9, a driving method to be implemented by “a driver module 302” and adapted to drive “a display 110” that includes “a light emitting module 202/312”, the light emitting module serving as a backlight module, receiving an input voltage, and 15including “a light emitting diode (LED) array 400” that has a common cathode configuration and that includes “a plurality of scan lines 471”; Abstract; ¶0030-0042), 
said driving method comprising steps of: 
receiving a synchronization control signal from a 20control module (Fig. 3 shows receiving a synchronization control signal from “a 20control module 301”); and 
generating a plurality of switching signals and an image refresh signal based on the synchronization control signal, and outputting the switching signals to the light emitting module, the switching signals 25being generated in such a way that the light emitting module provides the input voltage to the scan lines sequentially without overlapping in time so as to drive21 the LED array to emit light in a line scan manner, the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle, and being further 5related to refreshing of images on the display (Figs. 3-9, generating a plurality of switching signals and an image refresh signal based on the synchronization control signal, and outputting the switching signals to the light emitting module, the switching signals 25being generated in such a way that the light emitting module provides the input voltage to the scan lines sequentially without overlapping in time so as to drive21 the LED array to emit light in a line scan manner, the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle, and being further 5related to refreshing of images on the display; Abstract, ¶0038-0065, wherein a BL ROW DRIVERS 308 generates a plurality of switching signals, and a BL COL DRIVERS 310 generates an image refresh signal).  
As to claim 7: Calayir discloses receiving an image stream from the control module (Fig. 3 shows “an image stream DATA” from the control module); 10and 
generating a drive output based on the image stream and the image refresh signal and outputting the drive output to the display, such that the display shows images represented by the image stream and that the 15refreshing of images on the display is synchronous to the line scan (Figs. 4-19, generating a drive output based on the image stream and the image refresh signal and outputting the drive output to the display, such that the display shows images represented by the image stream and that the 15refreshing of images on the display is synchronous to the line scan; Abstract, ¶0038-0065, claim 3).  
As to claim 8: Claim 8 is another version claim of claim 1. The prior arts Calayir discloses a scan-type display apparatus (Figs. 1-19, “a scan-type display apparatus 110”; Abstract, ¶0032) comprising: 
a light emitting module serving as a display, to 20receive an input voltage, and including a light emitting diode (LED) array (Figs. 1, 3, “a light emitting module 202/312” serving as a display, to 20receive an input voltage, and including “a light emitting diode 312”; ¶0032-0065); 
said LED array having a common cathode configuration, and including a plurality of scan lines, a plurality of data lines, and a plurality of LEDs arranged in a matrix with a plurality of rows 25and a plurality of columns (Figs. 1-4, said LED array having a common cathode configuration, and including “a plurality of scan lines 404”, “a plurality of data lines 402”, and a plurality of LEDs arranged in a matrix with a plurality of rows 25and a plurality of columns; ¶0032-0065); with respect to each of said rows, cathodes of said LEDs in said row being coupled to a respective one of said scan lines; with respect22 to each of said columns, anodes of said LEDs in said column being coupled to a respective one of said data lines (Fig. 4 shows with respect to each of said rows, cathodes of said LEDs in said row being coupled to a respective one of said scan lines; with respect22 to each of said columns, anodes of said LEDs in said column being coupled to a respective one of said data lines; ¶0032-0065); and 
a driving device including 5a control module generating an image stream and a synchronization control signal (Fig. 3 shows a driving device including “5a control module 301” generating an image stream and a synchronization control signal; ¶0032-0065), and 
a driver module coupled to said light emitting module and said control module, and to receive the image stream and the synchronization control signal from said 10control module (Fig. 3 shows “a driver module 302” coupled to said light emitting module 202/312 and said control module 301, and to receive the image stream and the synchronization control signal from said 10control module; ¶0032-0065), 
said driver module generating a plurality of switching signals and an image refresh signal based on the synchronization control signal, and outputting the switching signals to said light emitting module, the 15switching signals being generated in such a way that said light emitting module provides the input voltage to said scan lines sequentially without overlapping in time so as to drive said LEDs to emit light in a line scan manner, the image refresh signal being related to 20one of the switching signals that corresponds to a last line of the line scan in each line scan cycle (Figs. 4-19, said driver module generating a plurality of switching signals and an image refresh signal based on the synchronization control signal, and outputting the switching signals to said light emitting module, the 15switching signals being generated in such a way that said light emitting module provides the input voltage to said scan lines sequentially without overlapping in time so as to drive said LEDs to emit light in a line scan manner, the image refresh signal being related to 20one of the switching signals that corresponds to a last line of the line scan in each line scan cycle; Abstract, ¶0032-0065), 
said driver module generating a plurality of driving signals based on the image stream and the image refresh signal, and outputting the driving signals 25respectively to said data lines (Figs. 4-19, said driver module generating a plurality of driving signals based on the image stream and the image refresh signal, and outputting the driving signals 25respectively to said data lines; Abstract, ¶0032-0065).
As to claim 9: Calayir discloses 23said light emitting module further includes: a switch unit coupled to said scan lines and said driver module, to receive the input voltage, to further receive the switching signals from said driver module, 5and switching based on the switching signals to output the input voltage to said scan lines sequentially without overlapping in time (Figs. 3-19, “a switch unit 308” coupled to said scan lines and said driver module, to receive the input voltage, to further receive the switching signals from said driver module, 5and switching based on the switching signals to output the input voltage to said scan lines sequentially without overlapping in time; ¶0032-0065).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calayir et al (US 2020/0090608 A1), as applied to claim 3 above, and further in view of OH et al (CN 102148625 A).
As to claim 4: Calayir discloses 5said control module further generates an image stream (Figs. 1-19, said control module further generates an image stream; Abstract, ¶0005-0008), and said driver module includes: 
a first signal generator coupled to said control module and said switch unit, to receive the synchronization control signal from said control 10module that generates a clock signal (Fig. 3, “a first signal generator 314” coupled to said control module and said switch unit, to receive the synchronization control signal from said control 10module, and including a phase-locked loop that generates a clock signal; Abstract, ¶0005-0008, 0042-0056); 
said first signal generator generating the switching signals and the image refresh signal based on the synchronization control signal and the clock 15signal, and outputting the switching signals to said switch unit (Figs. 1-19, ¶0005-0008, 0042-0056). and 
Calayir does not expressly disclose the first signal generator including a phase-locked loop that generates a clock signal; and a second signal generator coupled to said display module and said first signal generator, to receive the image refresh signal from said first signal generator, 20and disposed to further receive the image stream; said second signal generator generating a drive output based on the image stream and the image refresh signal, and outputting the drive output to said display module. However, Oh teaches a display device comprises a first signal generator including a phase-locked loop that generates a clock signal (Figs. 1-13, “a display device 1300” comprises “a first signal generator 150” including a phase-locked loop that generates “a clock signal CLK_2”; ¶0047-0051); and a second signal generator coupled to said display module and said first signal generator, to receive the image refresh signal from said first signal generator, 20and disposed to further receive the image stream; said second signal generator generating a drive output based on the image stream and the image refresh signal, and outputting the drive output to said display module (Figs. 1-13, “a second signal generator 1320-1330” coupled to “a display module 1310” and said first signal generator, to receive “an image refresh signal PDATA” from said first signal generator, 20and disposed to further receive the image stream; said second signal generator generating a drive output based on the image stream and the image refresh signal and outputting the drive output to said display module; ¶0051-0052, 0114-0118). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Calayir to implement a phase-locked loop into the first signal generator, and a second signal generator coupled to said display module and said first signal generator, such that such that the first signal generator coupled to said control module and said switch unit, to receive the synchronization control signal from said control 10module, and including the phase-locked loop that generates a clock signal; and the second signal generator coupled to said display module and said first signal generator, to receive the image refresh signal from said first signal generator, 20and disposed to further receive the image stream; said second signal generator generating a drive output based on the image stream and the image refresh signal, and outputting the drive output to said display module as taught by Oh. The motivation would have been in order to convert the serial data into the plurality of data components in response to a second clock signal generated from the serial data and the display device can use the data having various states (Oh: Abstract, ¶0119).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calayir et al (US 2020/0090608 A1), as applied to claim 3 above, and further in view of WANG et al (US 2009/0309855 A1).
As to claim 5: Calayir does not expressly disclose said switch unit includes a plurality of switches; each of said switches has a first terminal that is to receive the input voltage, a second terminal that is coupled to a respective one of said scan lines, and a control terminal that is coupled to said driver module 5to receive a respective one of the switching signals therefrom; and each of said switches, when conducting, permits transmission of the input voltage therethrough to the respective one of said scan lines. However, Wang teaches a switch unit includes a plurality of switches; each of said switches has a first terminal that is to receive the input voltage, a second terminal that is coupled to a respective one of said scan lines, and a control terminal that is coupled to said driver module 5to receive a respective one of the switching signals therefrom; and each of said switches, when conducting, permits transmission of the input voltage therethrough to the respective one of said scan lines (Figs. 2, 4, a switch unit includes “a plurality of switches 16-18, 48”; each of said switches has a first terminal that is to receive an input voltage, a second terminal that is coupled to a respective one of a plurality of scan lines, and “a control terminal that is coupled to a driver module 5to receive a respective one of the switching signals therefrom; and each of said switches, when conducting, permits transmission of the input voltage therethrough to the respective one of said scan lines; ¶0004-0005, 0027-0028). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Calayir to have the scan driver includes a plurality of switches, such that each of said switches has a first terminal that is to receive the input voltage, a second terminal that is coupled to a respective one of said scan lines, and a control terminal that is coupled to said driver module 5to receive a respective one of the switching signals therefrom; and each of said switches, when conducting, permits transmission of the input voltage therethrough to the respective one of said scan lines as taught by Wang. The motivation would have been in order to provide an LED driving device and method that individually controls the brightness of each LED or LED block of multiple LED arrays (Wang: Abstract).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calayir et al (US 2020/0090608 A1), as applied to claim 8 above, and further in view of KWON et al (US 2011/0141004 A1) and OH et al (CN 102148625 A).

As to claim 10: Calayir discloses a signal generator coupled to said data lines, said 15control module, said switch unit and said storage unit, to receive the synchronization control signal from said control module (Fig. 3, “a signal generator 314” coupled to said data lines 402, said 15control module 301, said switch unit 308, to receive the synchronization control signal from said control module; ¶0032-0065); said signal generator generating the switching signals and the image refresh signal based on the synchronization control signal and the clock signal, and outputting the switching signals to said switch unit (Figs. 3-19, ¶0032-0065); said signal generator generating the driving signals based on the image stream and the image refresh signal, and outputting the driving signals2- respectively to said data lines (Figs. 3-19, ¶0032-0065).
Calayir does not expressly disclose 10said driver module includes: a storage unit coupled to said control module to receive the image stream therefrom and storing the image stream. Kwon teaches a display device comprises a display module includes a storage unit coupled to a control module to receive an image stream therefrom (Fig. 6, a display device comprises “a display module 12” includes “a storage unit 16” to receive an image stream therefrom, and storing the image stream; ¶0038-0039). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Calayir to implement a storage unit, such that said driver module includes: a storage unit coupled to said control module to receive the image stream therefrom, and storing the image stream; the signal generator coupled to said data lines, said control module, said switch unit and said storage unit, to receive the synchronization control signal from said control module, to further receive the image stream stored in said storage unit as taught by Kwon. The motivation would have been in order to control local dimming of an LCD device includes backlight unit divided into a plurality of blocks and the backlight driver for driving the plurality of blocks respectively using the rearrangement local dimming values of the plurality of blocks (Kwon: ¶0011).
Calayir and Kwon do not expressly disclose the signal generator includes a phase-locked loop that generates a clock signal. However, Oh teaches a display device comprises a first signal generator including a phase-locked loop that generates a clock signal (Fig. 1-13, “a display device 1300” comprises “a first signal generator 150” including a phase-locked loop that generates “a clock signal CLK_2”; ¶0047-0051). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Calayir to implement a phase-locked loop into the signal generator as taught by Oh. The motivation would have been in order to convert the serial data into the plurality of data components in response to a second clock signal generated from the serial data (Oh: Abstract).

Response to Arguments
Applicant’s arguments filed on April 27, 2022 have been fully considered but they are not persuasive.
Applicant argues “Calayir, however, fails to teach or suggest at least all of the features of independent claims 1, 6 and 8. In each of claims 1 and 6, the driver module generates the image refresh signal that is related to one of the switching signals that corresponds to the last line of the line scan of the LED array in each line scan cycle, and that is further related to refreshing of images on the display that includes the LED array”; “Calayir fails to disclose any signal related to one of the signals 1302 that corresponds to the last line of the line scan of the backlight LEDs 312 in each line scan cycle, much less that this signal is related to the self-refresh operation of the backlight LEDs 312. These features are not disclosed anywhere in Calayir” (Arguments/Remarks, pg. 1-2). However, Examiner respectively disagrees.
First, in the second paragraph of the Non-Final Action, it recites “Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.” Second, according to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” For instant case, the prior art Calayir teaches “the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle, and being further related to refreshing of images on said display” (Figs. 15, 17 show the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle, and being further related to refreshing of images on said display; ¶0008, 0059, “a display having a liquid crystal display unit having an array of pixels configured to be operated by liquid crystal display control circuitry at an LCD scan rate, and a backlight unit. The backlight unit includes an array of light-emitting diodes arranged in rows and columns and each operable to illuminate a corresponding portion of the array of pixels. The backlight unit also includes backlight control circuitry configured to concurrently operate multiple rows of the array of light-emitting diodes, each of the multiple rows disposed in a different one of multiple corresponding groups of mutually adjacent rows. The backlight control circuitry is further configured to synchronize operation of the rows of the array of light-emitting diodes with operation of the rows of the array of pixels of the liquid crystal display unit”; “the backlight scan rate is equal to n*RR, where n is the number of groups 406 and RR is the maximum refresh rate of LCD unit 204. As shown, in this arrangement, all of backlight row operation indicators 1404 coincide with an LCD scan 1402, even with concurrent operation of rows in different groups 406. More generally, higher backlight scan rates can be applied. For example, for a 120 Hz LCD scan rate, and a backlight with four groups 406 of rows 404 of LEDs 312, the backlight scan rate may be maintained at or above 480 Hz”; claim 3 recites “the backlight timing controller integrated circuit includes frame memory configured to store frame data for a self-refresh operation of the array of light-emitting diodes” which represents the refresh signal that corresponds to a last line of the line scan in each line scan cycle, and being further related to refreshing of images on said display).
Applicant argues “In independent claim 8, the driver module generates the image refresh signal that is related to one of the switching signals that corresponds to the last line of the line scan of the LEDs in each line scan cycle, and generates the driving signals for receipt by the LEDs based on the image refresh signal. Similarly, Calayir fails to disclose any signal related to one of the signals 1302 that corresponds to the last line of the line scan of the backlight LEDs 312 in each line scan cycle, much less that this signal is used to adjust the amount of the current through each backlight LED 312” (Arguments/Remarks, pg. 2). However, Examiner respectively disagrees.
As addressed above, in the second paragraph of the Non-Final Action, it recites “Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.” According to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” For instant case, the prior art Calayir teaches “the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle, said driver module generating a plurality of driving signals based on the image stream and the image refresh signal, and output the driving signal respectively to said data lines” (Figs. 15, 17 show the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle, said driver module generating a plurality of driving signals based on the image stream and the image refresh signal, and output the driving signal respectively to said data lines; ¶0008, 0059, “a display having a liquid crystal display unit having an array of pixels configured to be operated by liquid crystal display control circuitry at an LCD scan rate, and a backlight unit. The backlight unit includes an array of light-emitting diodes arranged in rows and columns and each operable to illuminate a corresponding portion of the array of pixels. The backlight unit also includes backlight control circuitry configured to concurrently operate multiple rows of the array of light-emitting diodes, each of the multiple rows disposed in a different one of multiple corresponding groups of mutually adjacent rows. The backlight control circuitry is further configured to synchronize operation of the rows of the array of light-emitting diodes with operation of the rows of the array of pixels of the liquid crystal display unit”; “the backlight scan rate is equal to n*RR, where n is the number of groups 406 and RR is the maximum refresh rate of LCD unit 204. As shown, in this arrangement, all of backlight row operation indicators 1404 coincide with an LCD scan 1402, even with concurrent operation of rows in different groups 406. More generally, higher backlight scan rates can be applied. For example, for a 120 Hz LCD scan rate, and a backlight with four groups 406 of rows 404 of LEDs 312, the backlight scan rate may be maintained at or above 480 Hz”; claim 3 recites “the backlight timing controller integrated circuit includes frame memory configured to store frame data for a self-refresh operation of the array of light-emitting diodes” which represents the refresh signal that corresponds to a last line of the line scan in each line scan cycle, and being further related to refreshing of images on said display; wherein the maximum refresh rate of LCD unit 204 represents said driver module generating a plurality of driving signals based on the image stream and the image refresh signal, and output the driving signal respectively to said data lines).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693